Title: To Benjamin Franklin from James Parker, 15 May 1768
From: Parker, James
To: Franklin, Benjamin


Honoured Sir,
Nyork May 15. 1768
This comes with my unhappy Son. How far he may be an Object of your Regard, is left entirely to your own Discretion. I have Nothing else to say in his Favour, but wish he may Merit some of your Good Will, which is all with our best Regards, from Your most obliged Servant
James Parker.
 
Addressed: For / Benjamin Franklin, Esqr. / Craven-Street / London / per S.F: Parker